Exhibit 10.4
retentionagreementott_image1.gif [retentionagreementott_image1.gif]


13131 Dairy Ashford, Suite 600
Sugar Land, Texas 77478
Jeffrey L. Ott
c/o Team, Inc.
13131 Dairy Ashford, Suite 600
Sugarland, Texas 77478
September 18, 2017



Re: Retention Benefits
Dear Jeff:
In recognition of your service to Team, Inc. (the “Company”) and in order to
encourage you to remain employed with the Company, to perform in a highly
effective manner, and to proactively execute the commercial strategy of the
Company and its affiliates, the Company will provide to you the compensation and
benefits set forth in this letter agreement (this “Letter Agreement”), subject
to the terms and conditions described herein.
Retention RSUs.
On September 18, 2017 (the “Grant Date”), the Company will grant you an award of
restricted stock units (the “Retention RSUs”) relating to 35,186 shares of
common stock of the Company, par value $0.30 per share (“Shares”) pursuant to
the Team, Inc. 2016 Equity Incentive Plan (the “EIP”). The Retention RSUs will
vest in full on September 18, 2019 (the “Retention Date”), subject to your
continued employment with the Company and its affiliates through the Retention
Date.
Notwithstanding the foregoing, if, during the period commencing on the Grant
Date and ending on the Retention Date (the “Retention Period”), you experience
(a) an Involuntary Separation from Service Without Cause (as defined in the
Team, Inc. Corporate Executive Officer Compensation and Benefits Continuation
Policy (As amended, August 17, 2016) as in effect on the date hereof (the
“Severance Policy”)), or (b) a Voluntary Separation from Service for Good Reason
(as defined in the Severance Policy) (each of (a) and (b), a “Qualifying
Termination”), then, subject to you entering into an agreement providing for a
general release of claims against the Company and its affiliates and including
two-year post-termination non-compete, customer and employee non-solicitation,
and mutual non-disparagement covenants, in a form reasonably acceptable to the
Company (a “Release and Covenant Agreement”), and such Release and Covenant
Agreement becoming irrevocable in accordance with its terms, the Retention RSUs
will vest in full effective as of the date of your Qualifying Termination and
will be settled in Shares on the Retention Date; provided that if you violate
any of the provisions of the Release and Covenant Agreement, then any Shares
that would have been delivered to you on the Retention Date shall be forfeited
on the date such violation occurs.
The Retention RSUs will be subject to the terms and conditions set forth in the
Restricted Stock Unit Agreement attached hereto as Exhibit A (the “Grant
Agreement”), and you are required to sign the Grant Agreement concurrently with
this Letter Agreement as a condition to receiving the Retention RSUs. However,
in the event of a conflict between this Letter Agreement and the Grant
Agreement, the terms of this Letter Agreement will govern.
Severance Policy





--------------------------------------------------------------------------------





While you remain employed with the Company and its affiliates during the
Retention Period, you will be eligible to participate in the Severance Policy as
an “Eligible President or Executive Vice President of Team (Category II)” as
defined in the Severance Policy; provided that, notwithstanding anything in the
Severance Policy to the contrary, (a) as a condition to your receipt of the
severance benefits set forth in the Severance Policy upon your Qualifying
Termination during the Retention Period, you must enter into a Release and
Covenant Agreement and such Release and Covenant Agreement must become
irrevocable in accordance with its terms and (b) any amendment made to the
Severance Policy during the Retention Period that would adversely impact your
rights under the Severance Policy will not be effective with respect to your
Qualifying Termination during the Retention Period. If you remain employed with
the Company and its affiliates through the end of the Retention Period, then
this paragraph shall cease to apply and your participation in the Severance
Policy after the Retention Period will be subject to the terms and conditions of
the Severance Policy as in effect from time to time.
Special Vesting
If you experience a Qualifying Termination during the Retention Period, then,
subject to you entering into a Release and Covenant Agreement and such Release
and Covenant Agreement becoming irrevocable in accordance with its terms, all of
your then outstanding and unvested time-based Company restricted stock units
will vest in full effective as of the date of your Qualifying Termination and
will be settled in Shares on the originally scheduled vesting dates as set forth
in the applicable award agreements; provided that if you violate any of the
provisions of the Release and Covenant Agreement, then any Shares that would
have been delivered to you on the originally scheduled vesting dates shall be
forfeited on the date such violation occurs. This Letter Agreement, together
with the Release and Covenant Agreement, shall be considered a “Special Vesting
Agreement” for purposes of the Grant Agreement. For the avoidance of doubt, any
performance-based restricted stock units that you hold will be forfeited upon
your Qualifying Termination, except as otherwise expressly provided in the
applicable award agreements.
Other Terms and Conditions
The Retention RSUs will not count toward or be considered in determining
payments or benefits due to you under any other plan, program, or agreement. You
and the Company acknowledge that your employment is “at will” and may be
terminated by either you or the Company at any time and for any reason, with or
without notice, and neither this Letter Agreement nor any other oral or written
representations may be considered a contract for any specific period of time.
This Letter Agreement may not be amended or modified except by an agreement in
writing signed by you and the Company.
This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of Texas without reference to its conflict of law rules.
All benefits hereunder are subject to withholding for applicable income and
payroll taxes or as otherwise required by law.
[Signature Page Follows]


2



--------------------------------------------------------------------------------










Please confirm your agreement to the foregoing by executing this Letter
Agreement as indicated below.
Sincerely,
 
 
TEAM, INC.
 
 
 
 
By:
/s/ André C. Bouchard
Name: André C. Bouchard
Title: Executive Vice President, Administration
Chief Legal Officer & Secretary





Acknowledged and Agreed:




/s/ Jeffrey L. Ott
Jeffrey L. Ott









[Signature Page]

--------------------------------------------------------------------------------








EXHIBIT A


TEAM, INC.
NOTICE OF GRANT
for Stock Units awarded under the
Team, Inc. 2016 Equity Incentive Plan
Team, Inc. (the “Company”) has granted to Participant (as designated below) a
long-term incentive award pursuant to the Team, Inc. 2016 Equity Incentive Plan
(as amended and/or restated, the “Plan”) and subject to the additional terms and
conditions provided under the Team, Inc. Stock Unit Award Agreement, a copy of
which is attached as Exhibit A (“Award Agreement”). By continuing to provide
services to the Company and/or any of its Affiliates, Participant is deemed to
have accepted the terms and conditions of this Notice of Grant, the Award
Agreement and the Plan. Any capitalized terms not defined herein are defined in
the Plan and/or the Award Agreement.
1.
Grant Terms:

Participant Name:
 
Jeffrey L. Ott
 
 
 
Date of Grant:
 
September 18, 2017
 
 
 
Dollar Value on Date of Grant:
 
$475,000.00
 
 
 
Number of Stock Units:
 
35,186



2.
Vesting Schedule: The Participant’s Stock Units shall become vested in
accordance with the following schedule:

Number of Stock Units
 
Scheduled Vesting Date
35,186
 
September 18, 2019



Except as provided in the Plan or the Award Agreement, the Participant’s right
to receive any amounts under this Notice or the Award Agreement shall be
forfeited on the date Participant ceased to be employed by the Company and its
Affiliates.


TEAM, INC.
ACCEPTED AND AGREED:
 
 
 
PARTICIPANT
 
 
 
 
 
 
By:
/s/ André C. Bouchard
 
By:
/s/ Jeffrey L. Ott
André C. Bouchard
 
Jeffrey L. Ott
EVP, Administration & Chief Legal Officer
 
Date Signed:
September 18, 2017





A-1

--------------------------------------------------------------------------------









EXHIBIT “A”


TEAM, INC.
STOCK UNIT AWARD AGREEMENT
for Stock Units awarded under the
Team, Inc. 2006 Equity Incentive Plan
This Stock Unit Award Agreement (the “Agreement”) is entered into between Team,
Inc. (the “Company”) and each individual (the “Participant”) who holds a Notice
of Stock Unit Award Certificate (the “Award Certificate”), incorporated herein
by reference.
1.    Stock Unit Award.
On the Date of Grant specified on the Award Certificate, the Company has awarded
to the Participant, a Stock Unit which represents an unfunded, unsecured promise
by the Company to deliver common shares of the Company (“Shares”) pursuant to
the vesting schedule on the Participant’s Award Certificate.
This Stock Unit has been granted under the Team, Inc. 2016 Stock Incentive Plan
(as amended and/or restated, the “Plan”) and will include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and will be
subject to the provisions of this Agreement. Capitalized terms used in this
Agreement which are not specifically defined will have the meanings defined
under the Plan. In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the terms of the Plan shall control.
2.    Terms and Conditions.
(A)    Vesting Date. Subject to the conditions set forth in the Plan and this
Agreement, the Stock Units issued to Participant will vest on the Vesting Dates
(as defined below) listed in the Award Certificate.
(B)    Settlement of Units. Except as provided in Subsection (C) below, the
Company will issue one Share to Participant on the date each Stock Unit is
scheduled to become vested under the terms of the Award Certificate (“Vesting
Date”). As a ministerial matter, the Company shall cause the issuance and
delivery of Shares to the Participant as soon as practicable after each
designated Vesting Date and in any event within twenty (20) business days after
such designated Vesting Date; provided, however, that such delivery shall be
deemed effected for all purposes when a stock transfer agent shall have
deposited such Shares according to the delivery instructions; and provided
further that if any law, regulation or order of the Securities and Exchange
Commission (the “Commission”) or other body having jurisdiction shall require
the Company or the Participant to take any action in connection with the
delivery of the Shares, then, subject to the other provisions of this Section,
the date on which such delivery shall be deemed to have occurred shall be
extended for the period necessary to take and complete such action, it being
understood that the Company shall have no obligation to take and complete any
such action.


A-2

--------------------------------------------------------------------------------





(C)    Accelerated Vesting.
(i)    Death. If Participant dies while actively employed by the Company or an
Affiliate, as applicable, all of Participant’s Stock Units will automatically
vest and the Company shall immediately thereafter issue one Share to Participant
for each of his or her Stock Units.
(ii)    Change of Control. Notwithstanding any other provision of this
Agreement, upon a Change of Control of the Company all Stock Units granted the
Participant under this Agreement will vest and the Company shall immediately
thereafter issue one Share to Participant for each of his or her Stock Units.
(D)    Rights as a Stockholder. Except as otherwise specifically provided in
this Agreement, the Participant shall not be entitled to any rights of a
stockholder with respect to the Stock Units. A Participant shall have no right
to receive dividend equivalent payments with respect to Shares that may be
received pursuant to the Award Certificate and this Agreement.
(E)    Non-Transferability of Stock Unit. This Stock Unit may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution, or pursuant to a court
order in the event of divorce. The terms of the Plan, this Agreement and the
Award Certificate shall be binding upon the executors, administrators, heirs,
successors, representatives and assignees of Participant.
(F)    Responsibility for Taxes. Regardless of any action the Company or an
Affiliate takes with respect to any or all income tax, payroll tax or other
tax-related withholding (“Tax Related Items”), the Participant acknowledges that
the ultimate liability for all Tax Related Items legally due by him or her is
and remains the Participant’s responsibility and that the Company and its
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the Stock Unit grant,
including the grant of Stock Units, the vesting of Stock Units, the conversion
of the Stock Units into Shares or the receipt of an equivalent cash payment, the
subsequent sale of Shares acquired and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the Stock Unit to reduce or eliminate the Participant’s liability for
Tax-Related Items.
Prior to the issuance of Shares on a designated delivery date or the receipt of
an equivalent cash payment, the Participant shall pay, or make adequate
arrangements satisfactory to the Company (in its sole discretion) to satisfy all
withholding and payment on account obligations of the Company or any of its
Affiliates. In this regard, Participant authorizes the Company or its Affiliate,
as applicable, to withhold all applicable Tax Related Items legally payable by
Participant from Participant’s wages or other cash compensation payable to
Participant by the Company or its Affiliate, as applicable, or from any
equivalent cash payment received upon vesting of the Stock Units. Alternatively,
the Company may, in its sole discretion, (i) sell or arrange for the sale of
Shares to be issued on the vesting of Stock Units to satisfy the withholding or
payment on account obligation, and/or (ii) withhold in Shares, provided that the
Company and Participant’s actual Employer (defined below) shall withhold only
the amount of Shares necessary to satisfy the minimum withholding amount.
Participant shall pay to the Company or to the Employer any amount of Tax
Related Items that the Company may be required to withhold as a result of the
Participant’s receipt of Stock Units,


A-3

--------------------------------------------------------------------------------





the vesting of Stock Units, the receipt of a dividend equivalent cash payment,
or the conversion of vested Stock Units to Shares that cannot be satisfied by
the means previously described. The Company may refuse to deliver Shares to
Participant if Participant fails to comply with his or her obligation in
connection with the Tax Related Items as described herein. For purposes of this
provision, the terms “Employer” means the Company (if the Participant is
employed by the Company) or the Affiliate of the Company that employs the
Participant.
To the extent that any portion of the Stock Units is treated as includible in
Participant’s income prior to the date that shares are delivered to Participant
under this Agreement, the Company and the Participant’s Employer, as applicable,
are hereby authorized and directed to either (i) require Participant to make
payment of such taxes to the Company or Participant’s Employer, as applicable,
through delivery of cash or a cashier’s check within five (5) calendar days
after the Company or the Participant’s Employer, as applicable, is required to
remit such taxes to the Internal Revenue Service, or (ii) withhold from
Participant’s regular wages, bonus or other compensation payments the amount of
any tax required to be withheld.
For Participants employed at international (non-US) locations:
The Company or Participant’s Employer, as applicable, will assess its
requirements regarding tax, social insurance and any other payroll tax (“Tax
Obligations”) withholding and reporting in connection with the Stock Units or
Shares. These requirements may change from time to time as laws or
interpretations change. Regardless of the actions of the Company or
Participant’s Employer, in this regard, Participant hereby acknowledges and
agrees that the ultimate liability for any and all Tax Obligations is and
remains his or her responsibility and liability and that the Company and
Participant’s Employer make no representations nor undertakings regarding
treatment of any Tax Obligation as a result of the grant or vesting of the Stock
Units, and Participant agrees to make arrangements satisfactory to the Company
or Participant’s Employer, as applicable, to satisfy all withholding
requirements. Employee authorizes the Company or Participant’s Employer, as
applicable, to withhold all applicable Tax Obligations legally due from
Participant from his or her wages or other cash compensation to be paid him or
her by the Company or Participant’s Employer.
(G)    Expiration. The Participant will forfeit all unvested Stock Units upon
Termination of Employment for any reason, other than death, a Change of Control,
or a Special Vesting Agreement (as defined below).
(H)    Legality of Initial Issuance. No Shares shall be issued upon the vesting
of a Stock Unit unless and until the Company has determined that:
(i)    The Company and, if applicable, the Participant have taken any or all
actions required to register the Shares pursuant to all applicable securities
laws or to perfect an exemption from the registration requirements thereof;
(ii)    Any applicable listing requirement of any stock exchange or other
securities market on which Shares are listed has been satisfied; and


A-4

--------------------------------------------------------------------------------





(iii)    The Participant has taken actions, satisfactory to the Company, to pay
applicable taxes as described in Subsection 2(F).
3.    Return of Share Value.
(A)    By accepting this Award, Participant hereby agrees that if the Company
determines that Participant engaged in Conduct Detrimental to the Company (as
defined below) during his or her employment with the Company and/or an
Affiliate, or during the one-year period following the Participant’s Termination
of Employment, Participant shall be required, upon demand, to return to the
Company, in the form of a cash payment, the Returnable Share Value (defined
below) and all unvested amounts are forfeited. Participant understands and
agrees that the repayment of the Returnable Share Value is in addition to and
separate from any other relief available to the Company and/or Participant’s
Employer, due to Participant’s Conduct Detrimental to the Company, including
injunctive relief, attorneys’ fees and damages.
(B)    By accepting this Award, Participant hereby agrees that if the
Participant’s Termination of Service with the Company or an Affiliate, as
applicable, is designated by the Committee as a Special Vesting Agreement,
Participant may be permitted to continue to become vested in the Shares. If that
occurs, in addition to the restriction above in Subsection (A) concerning
conduct during employment and for one year after Termination of Employment,
Participant agrees that he or she will not engage in Conduct Detrimental to the
Company during the remaining vesting period as provided in the Award
Certificate. If Participant engages in Conduct Detrimental to the Company during
the remaining portion of the vesting period, then Participant shall (i) forfeit
all of the unvested Shares, and (ii) be required, upon demand, to return to the
Company, in the form of a cash payment, the Returnable Share Value paid to date.
Participant understands and agrees that the repayment of the Returnable Share
Value is in addition to and separate from any other relief available to the
Company due to Participant’s Conduct Detrimental to the Company, including
injunctive relief, attorneys’ fees and damages.
4.    Definitions.
The following definitions shall apply for purposes of this Agreement:
(A)    “Conduct Detrimental to the Company” means:
(i)    Participant engages in Serious Misconduct (whether or not such Serious
Misconduct is discovered by the Company prior to the Participant’s Termination
of Employment);
(ii)    Participant breaches his or her obligations to the Company, or an
Affiliate, with respect to confidential and proprietary information or trade
secrets;
(iii)    Participant Competes with the Company or an Affiliate;
(iv)    Participant directly or indirectly, solicits, recruits, advises,
attempts to influence or otherwise induce or persuade, directly or indirectly
(including encouraging another person to influence, induce or persuade), any
customer or vendor of the Company or any of its Affiliates to materially
decrease or terminate its relationship with the Company or its Affiliates,


A-5

--------------------------------------------------------------------------------





within the geographic area that Participant had direct business responsibility
for during the term of his/her employment with the Company or with an Affiliate;
(v)    Participant directly or indirectly, solicits, recruits, advises, attempts
to influence or otherwise induce or persuade, directly or indirectly (including
encouraging another person to influence, induce or persuade), any person
employed by the Company or any of its Affiliates to leave the employ of the
Company or any of its Affiliates (except for those actions that are within the
scope of Participant’s employment that are taken on behalf of the Company or its
Affiliates); or
(vi)    Participant seeks to have any of the obligations listed above in (i)-(v)
found unenforceable or invalid for any reason.
Participant acknowledges that the Conduct Detrimental to the Company is worthy
of protection by these promises due to the nature of the harm that would be
caused by such actions because Participant acknowledges that the Company and, if
applicable, its Affiliate, has promised and the Participant has been entrusted
with access to significant confidential or trade secret or propriety information
of the Company or its Affiliates, as well as access to relationships and
information regarding the Company’s or its Affiliates’ customers, vendors, and
employees.
(B)    “Compete.” For purposes of this provision, Participant shall be deemed to
“compete” with the Company if he or she, directly or indirectly:
(i)    Is a principal, owner, officer, director, shareholder or other equity
owner (other than a holder of less than 5% of the outstanding shares or other
equity interests of a publicly traded company) of a Direct Competitor (as
defined below);
(ii)     Is a partner or joint venture in any business or other enterprise or
undertaking with a Direct Competitor; or
(iii)    Serves or performs work (including consulting or advisory services) for
a Direct Competitor, that is similar in a material way to the work that
Participant performed for the Company or any of its Affiliates, in the twelve
months preceding the Participant’s Termination of Employment, or that involves
the use of the Company’s or any of its Affiliates’, confidential, trade secret
or proprietary information.
(C)    “Direct Competitor” means any entity, or other business concern that
within the geographic area that Participant had direct business responsibility
for during the term of his employment with the Company or its Affiliates, offers
or plans to offer products or services that are materially competitive with any
of the products or services being manufactured, offered or marketed, or that are
actively developed, by the Company or any of its Affiliates, as of the date
Participant’s Service ends.
(D)    “Special Vesting Agreement” means an agreement in which the Compensation
Committee, in its sole discretion, elects to permit some or all of the
Participant’s Stock Units to continue vesting following the Participant’s
Termination of Employment with the Company or with an Affiliate, as applicable,
in exchange for Participant’s strict compliance with


A-6

--------------------------------------------------------------------------------





designated post-termination conditions, as determined by the Committee pursuant
to a written agreement executed at the time the Participant’s Termination of
Employment occurs.
(E)    “Returnable Share Value” means a cash amount equal to the gross value of
the Shares that were issued to Participant in the one-year period prior to the
Company’s determination that Participant engaged in Conduct Detrimental to the
Company pursuant to this Agreement, determined as of the date such Shares were
issued to Participant and using the Fair Market Value (as defined in the Plan)
of the Company’s common stock on that date. For purposes of clarity, if a
Participant’s shares have an extended vesting period due to a Special Vesting
Agreement, then the Returnable Share Value amount shall include all shares that
became vested during the one-year period ending on the date the Participant
first engaged in an action that is treated as Conduct Detrimental to the
Company.
(F)    “Serious Misconduct” shall mean embezzlement or misappropriation of
Company, or Affiliate, funds or other Company, or Affiliate, assets, including
confidential or trade secret information, commission of an illegal act or the
willful failure to comply with the policies and procedures of the Company, or an
Affiliate, as determined by the Committee, in its sole discretion.
(G)    “Service” shall mean the period during which a Participant is considered
to be an employee of the Company or of an Affiliate, and shall not include any
notice period.
5.    Additional Provisions
(A)    Notices. The Company may deliver any notice required by the terms of this
Agreement in writing or by electronic means. Any such notice that is given in
writing shall be deemed effective upon personal delivery or upon deposit with
the U.S. Postal Service, by registered or certified mail, with postage and fees
prepaid. The notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
(B)    Entire Agreement. This Agreement, the Award Certificate and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, however, that the provisions of
the Plan shall continue to apply, and further provided that in case of
inconsistencies or ambiguities, the provisions of the Plan shall prevail over
the provisions of this Agreement or the Award Certificate. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.
(C)    Governing Law. This Agreement and the Plan shall be governed by, and
construed in accordance with, the laws of the State of Texas, United States of
America. The venue for any and all disputes arising out of or in connection with
this Agreement shall be Harris County, Texas, United States of America, and the
courts sitting exclusively in Harris County, Texas, United States of America
shall have exclusive jurisdiction to adjudicate such disputes. Each party hereby
expressly consents to the exercise of jurisdiction by such courts and hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to such
laying of venue (including the defense of inconvenient forum).


A-7

--------------------------------------------------------------------------------





(D)    Administration. Any determination by the Company and its counsel in
connection with any question or issue arising under this Agreement, the Award
Certificate, or the Plan shall be conclusive and binding on the Participant and
all other persons, having an interest hereunder.
(E)    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and to the Participant, the Participant’s executors, administrators, heirs,
successors, representatives and assignees.
(F)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Stock Unit granted under and participation
in the Plan or future Stock Units that may be granted under the Plan by
electronic means or to request Participant’s consent to participate in the Plan
by electronic means. Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan and
sign the Agreement through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
(G)    Code Section 409A. This Agreement is intended to comply with the
provisions of Code Section 409A and this Agreement and the Plan shall, to the
extent practicable, be construed in accordance therewith. To the extent there is
any ambiguity in this Agreement as to its compliance with Section 409A, this
Agreement shall be read to conform with the requirements of Section 409A, and
the Company may at its sole discretion amend or replace this Agreement to cause
this Agreement to comply with Section 409A. Neither the Company nor Participant
shall have the right to accelerate or defer the delivery of any amount payable
under this Agreement except to the extent specifically permitted or required by
Code Section 409A. Terms defined in this Agreement and the Plan shall have the
meanings given such terms under Code Section 409A if and to the extent required
to comply with Code Section 409A. In any event, the Company makes no
representations or warranty and shall have no liability to Participant or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
(H)    Employment Relationship. For purposes of this Agreement, Participant
shall be considered to be in the employment of the Company as long as
Participant remains an employee of either the Company or an Affiliate. Nothing
in the adoption of the Plan or the award of the Stock Units thereunder pursuant
to this Agreement shall confer upon Participant the right to continued
employment by the Company or affect in any way the right of the Company to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement or by applicable law, Participant’s employment by the
Company shall be on an at-will basis, and the employment relationship may be
terminated at any time by either Participant or the Company for any reason
whatsoever, with or without cause. Any question as to whether and when there has
been a Termination of Employment, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.




A-8